DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, 8-12, 14-15 and 19 is/are rejected under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2) as being anticipated by US 20190086371 to Lauber.
Claim 1, Lauber discloses a method of separating a metal-sensitive sample (Figs. 1-4, chromatographic flow system/device 100 and method; ¶¶ [0123]-[0137], [0167]-[0178]) comprising: providing a chromatographic system having a layer of at least bis(trichlorosilyl)ethane or bis(trimethoxysilyl)ethane on at least a portion of a metallic flow path (Figs. 1-4, chromatographic flow system/device 100 flow paths coated with bis(trichlorosilyl)ethane or bis(trimethoxysilyl)ethane; ¶¶ [0123]-[0137], [0167]-[0178]); injecting the metal-sensitive sample into the chromatographic system (Figs. 1-4, chromatographic flow system/device 100 and method with sample injector 135; ¶¶ [0123]-[0137], [0167]-[0178]);  flowing the injected metal-sensitive sample through the chromatographic system (Figs. 1-4, chromatographic flow system/device 100 and method with fluid manager system 105 and tubing 110; ¶¶ [0123]-[0137], [0167]-[0178]); separating the flowing metal-sensitive sample, wherein the metal-sensitive sample comprises a pharmaceutical drug, a biomarker, a genotoxic impurity, or a biological metabolite (Figs. 1-4, chromatographic flow system/device 100 and method with chromatography column 125; ¶¶ [0123]-[0137], [0167]-[0178]); and performing mass spectrometry on the separated metal-sensitive sample (Figs. 1-4, chromatographic flow system/device 100 and method with detector 150; ¶¶ [0123]-[0137], [0167]-[0178]).
Regarding Claim 2, Lauber discloses a method of separating and analyzing a metal-sensitive sample (Figs. 1-4, chromatographic flow system/device 100 and method; ¶¶ [0123]-[0137], [0167]-[0178]) comprising: coating a metallic flow path of a chromatographic system with an alkylsilyl surface coating(Figs. 1-4, chromatographic flow system/device 100 flow paths coated with bis(trichlorosilyl)ethane or bis(trimethoxysilyl)ethane; ¶¶ [0123]-[0137], [0167]-[0178]); injecting the metal-sensitive sample into the chromatographic system (Figs. 1-4, chromatographic flow system/device 100 and method with sample injector 135; ¶¶ [0123]-[0137], [0167]-[0178]); flowing the metal-sensitive sample through the chromatographic system (Figs. 1-4, chromatographic flow system/device 100 and method with fluid manager system 105 and tubing 110; ¶¶ [0123]-[0137], [0167]-[0178]); separating the metal-sensitive sample (Figs. 1-
Regarding Claim 3, Lauber discloses the metal-sensitive sample does not bind to the coating of the metallic flow path (Figs. 1-4, chromatographic flow system/device 100 and method with inert coating; ¶¶ [0011]-[0015], [0121]-[0138], [0170]-[0178]).
Regarding Claims 6 and 19, Lauber discloses the metal-sensitive sample is selected from the group consisting of adenosine 5'-monophosphate (AMP), adenosine 5'-triphosphate (ATP), isocitric acid, citric acid, malic acid, and 3-phosphoglyceric acid (Fig. 25, ¶ [0262]-[0264]).
Regarding Claim 8, Lauber discloses coating comprises assessing polarity of metal- sensitive compound (Figs. 1-3 Step 305; ¶¶ [0169]-[0172]); selecting a desired contact angle and coating material based on polarity assessment (Figs. 1-3 Step 310; ¶¶ [0169]-[0172]); and adjusting hydrophobicity of the flow path by vapor deposition of alkylsilyl (Figs. 1-3 Step 315; ¶¶ [0169]-[0172]).
Regarding Claims 9 and 14, Lauber discloses the alkylsilyl surface coating comprises bis(trichlorosilyl)ethane or bis(trimethoxysilyl)ethane (Figs. 1-4, chromatographic flow system/device 100 flow paths coated with bis(trichlorosilyl)ethane or bis(trimethoxysilyl)ethane; ¶¶ [0123]-[0137], [0167]-[0178]).
Regarding Claim 10, Lauber discloses a method of separating and analyzing a sample  (Figs. 1-4, chromatographic flow system/device 100 and method; ¶¶ [0123]-[0137], [0167]-
Regarding Claim 11, Lauber discloses a method of separating a sample (Figs. 1-4, chromatographic flow system/device 100 and method; ¶¶ [0123]-[0137], [0167]-[0178]) comprising: providing a chromatographic system having a metallic flow path with an alkylsilyl coating on fluid exposed surfaces, the metallic flow path with the alkylsilyl coating preventing the sample from binding to underlying metal surfaces (Figs. 1-4, chromatographic flow system/device 100 flow paths coated with bis(trichlorosilyl)ethane or bis(trimethoxysilyl)ethane; ¶¶ [0123]-[0137], [0167]-[0178]); injecting the sample into the chromatographic system (Figs. 1-4, chromatographic flow system/device 100 and method with sample injector 135; ¶¶ [0123]-[0137], [0167]-[0178]); flowing the sample through the chromatographic system (Figs. 1-4, chromatographic flow system/device 100 and method with fluid manager system 105 and tubing 110; ¶¶ [0123]-[0137], [0167]-[0178]); separating the sample, wherein the sample comprises a 
Regarding Claims 12 and 15, Lauber discloses the chromatographic system comprises a mix-mode chromatographic column (Figs. 26-27, mixed mode hydrophilic interaction chromatography (HILIC) MRM (multiple reaction monitoring) chromatogram; ¶¶ [0117]-[0120]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 4-5, 7, 17-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lauber as applied to claims 1 and 2, in view of Applicant’s Admission of Prior Art (AAPA).
Regarding Claims 4-5, 7, 17-18 and 20, Lauber discloses the method of claims 1 and 2, but does not specifically disclose the metal-sensitive sample is selected from the group consisting of diazoxide, bicalutamide, salmeterol, apomorphine, dobutamide, losartan, valsartan, and vinblastine, the metal-sensitive sample is selected from the group consisting of gentisic acid and 4-hydroxybenzoic acid, or the metal-sensitive sample is selected from the group consisting of NDMA and NDEA. AAPA discloses the metal-sensitive sample is selected from the group consisting of diazoxide, bicalutamide, salmeterol, apomorphine, dobutamide, losartan, valsartan, and vinblastine, the metal-sensitive sample is selected from the group consisting of gentisic acid and 4-hydroxybenzoic acid, or the metal-sensitive sample is selected from the group consisting of NDMA and NDEA (¶¶ [0003]-[0016], i.e., “the fact that characteristics of certain analytes, for example, biomolecules, proteins, glycans, peptides, oligonucleotides, pesticides, bisphosphonic acids, anionic metabolites, and zwitterions like amino acids and neurotransmitters, are known to have unfavorable interactions, so called chromatographic secondary interactions, with metallic surfaces”, “carboxylate functional groups are ubiquitous in, for example, biomolecules”). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Lauber by providing the metal-sensitive sample is selected from the group consisting of diazoxide, bicalutamide, salmeterol, apomorphine, dobutamide, losartan, valsartan, and vinblastine, the metal-sensitive sample is selected from the group consisting of gentisic acid and 4-hydroxybenzoic acid, or the metal-sensitive sample is selected from the group consisting of NDMA and NDEA as in AAPA in order to provide for applying the method to well-known metal-sensitive samples to achieve predictable results.

s 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lauber as applied to claims 10 and 11, in view of US 20160258969 to Crawford
Regarding Claims 13 and 16, Lauber discloses the method of claims 10 and 11 but does not specifically disclose the chromatographic system comprises a phenyl-hexyl chromatographic column. Crawford discloses the chromatographic system comprises a phenyl-hexyl chromatographic column (¶ [0041]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Lauber by providing the chromatographic system comprises a phenyl-hexyl chromatographic column as in Crawford in order to provide for using a well-known alternative type of column providing greater accuracy for separation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BOLDUC whose telephone number is (571)270-1602. The examiner can normally be reached M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay, Jr. can be reached on (571) 272-1672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 




/DAVID J BOLDUC/Primary Examiner, Art Unit 2852